                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION AT DAYTON
CHARLES DIPASQUALE,
        Plaintiff,                                             Case No. 3:16-cv-219
vs.
JAMES HAWKINS, et al.,                                         District Judge Thomas M. Rose
                                                               Magistrate Judge Michael J. Newman
        Defendants.
_____________________________________________________________________________________________________________________

   REPORT AND RECOMMENDATION1 THAT: (1) THE JOINT MOTION TO
   VOLUNTARILY DISMISS PLAINTIFF’S CLAIMS AGAINST DEFENDANT
   BRADLEY PROCTOR BE GRANTED; (2) PLAINTIFF’S CLAIMS AGAINST
   DEFENDANT PROCTOR BE DISMISSED; (3) DEFENDANT PROCTOR BE
TERMINATED AS A PARTY TO THIS ACTION; AND (4) DEFENDANT PROCTOR’S
MOTION FOR JUDGMENT ON THE PLEADINGS (DOC. 106) BE DENIED AS MOOT
_____________________________________________________________________________________________________________________

        This civil case is before the Court on two motions: (1) Defendant Brad Proctor’s motion

for judgment on the pleadings under Fed. R. Civ. P. 12(c) (doc. 106); and (2) the joint motion of

Plaintiff and Defendant Proctor a voluntary dismissal of Plaintiff’s claims against Proctor pursuant

to Fed. R. Civ. P. 21 (doc. 117). For good cause shown, the undersigned RECOMMENDS that:

(1) the parties’ joint motion to voluntarily dismiss Plaintiff’s claims against Defendant Proctor

(doc. 117) be GRANTED; (2) Plaintiff’s claims against Defendant Proctor be DISMISSED

pursuant to Fed. R. Civ. P. 21 WITHOUT PREJUDICE; (3) Defendant Proctor be

TERMINATED as a party to this litigation; and (4) Defendant Proctor’s motion for judgment on

the pleadings (doc. 106) be DENIED AS MOOT.



Date:    August 26, 2019                                       s/ Michael J. Newman
                                                               Michael J. Newman
                                                               United States Magistrate Judge



        1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
                           NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however,

this Report and Recommendation was served upon you by mail, this deadline is extended to

SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the

deadline to file objections by filing a motion for extension, which the Court may grant upon a

showing of good cause.

       Any objections filed shall specify the portions of the Report and Recommendation objected

to, and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based, in whole or in part, upon matters occurring of record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs.

       A party may respond to another party’s objections within FOURTEEN days after being

served with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ.

P. 6(d) if served on you by electronic means, such as via the Court’s CM/ECF filing system. If,

however, this Report and Recommendation was served upon you by mail, this deadline is extended

to SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d).

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).
